CATES, Judge
(concurring specially as to Part II).
As I read the record after the trial resumed before the jury the defendant did *617not object to Mr. Torbert’s (special prosecutor) question, “What did he say?” Nor did he move to exclude the answer. The trial judge made no ruling. Therefore there is no reservation of a question of law for us to review.
In McConnell v. State, 43 Ala.App. 146, 182 So.2d 577, we find:
“There was considerable testimony as to defendant’s past records of arrest on state and city vagrancy charges. This was improper evidence, Lyons v. State, 32 Ala.App. 44, 21 So.2d 339; Pike v. State, 36 Ala.App. 713, 63 So.2d 606, but its admission was not error in the absence of objection by defendant.”
Immediately before the quoted question and answer (from which kidnaping could be inferred),- defense counsel made an objection but cited no grounds. Then, without a ruling by the court, he asked—and received —the court’s permission to ask one question as to whether the defendant was masked. Yates answered, “No.” Then counsel in effect asked whether the defendant’s face was otherwise covered. When Yates said that it was not except for a moustache, defense counsel said, “All right.”
This reply, “All right,” to me connoted that defense counsel then abandoned his objection, if any. Certainly he did not press the trial judge for a ruling.
Thus, I view this question of evidence of other crimes as one first raised on appeal. Aside from the Automatic Appeal Act which is not pertinent to our instant review,1 we must have a protected record before we can consider a question of law. See Nichols v. State, 267 Ala. 217, 100 So.2d 750, where Merrill, J., said:
“The defendant complains that many questions propounded by the solicitor on cross-examination of the defendant’s witnesses were error. The record reveals that no objection was interposed to most of the questions of which she complains. Objections to evidence in a criminal prosecution cannot be raised for the first time on appeal, and where no objection is raised in the lower court, there is nothing to review here. Pugh v. State, 247 Ala. 535, 25 So.2d 417.”
Perhaps I am construing the record too strictly. Though, I hasten to add that I think I have given it more Iatitudinarian scrutiny than the decided cases require. After all, the usual rule is to resolve doubts and ambiguities in favor of the trial.court.
In this case I see no need to go into the Pandora’s box of other crimes, res gestae and the like. I would even have voted to affirm the lower court without opinion.,
PRICE, P. J., concurs herein.

. Unless the death penalty is imposed, appellate review is confined to Code 1940, T. 15, § 389 and not liberalized by § 10 of the Automatic Appeal Act. See Echols v. State, 47 Ala.App. 23, 249 So.2d 639.